Title: Thomas Jefferson to Victor Adolphus Sasserno, 26 May 1819
From: Jefferson, Thomas
To: Sasserno, Joseph Victor Adolphus


          
            Sir
            Monticello, in Virginia. May 26. 19.
          
          I have to acknolege the receipt of your two favors of Aug. 18. and Oct. 14. and also of the 300. bottles of wine of Bellet which you were so kind as to forward to me. my taste for the wine of Nice, and for the particular quality of it which I drank at your father’s house in Nice, and which mr Spreafico sent me in 1816. will, I fear, become a troublesome thing to you; and chiefly perhaps because the expressions characterising subjects of taste & flavor in one language have not always terms exactly synonimous in another. to remove this difficulty I will explain to you the particular terms we use to designate particularly the different flavors or characters of wines. these are 1. sweet wines. such as Frontignan & Lunel of France, Pacharetti doux of Spain, Calcavella of Portugal, Vin du Cap Etc 2. Acid wines, such as the Vins de Grave, du Rhin, de Hocheim Etc. 3. dry wines, which have not the least either of sweetness or of acidity, as Madere sec, Pacharetti sec, vin d’Oporto Etc. 4. silky wines, which are in truth a compound in their taste of the dry dashed with a little sweetishness, barely sensible to the palate. the silky Madeira we sometimes get in this country; is made so by putting a small quantity into of Malmsey into the dry Madeira. there is another quality which is often found in the dry & the silky wines, which quality we call rough or astringent, and the French also, I believe call it astringent. there is something of this in all the wines of Nice, and so much of it in those of Oporto as to approach to bitterness, while it is also dry. our vocabulary of wines being thus explained; I will t observe that the Wine of Bellet sent me by mr Spreafico in 1816. was silky, and a little astringent, & was the most delightful wine I ever tasted, and the most esteemed here generally. that of 1817. was dry, a little astringent; and an excellent wine. that of 1818. last recieved, has it’s usual astringency indeed, but is a little acid; so much so as to destroy it’s usual good flavor. had it come in the summer, I should have suspected it’s having acquired that acidity by fretting in the hold of the ship, or in our hot warehouses, on a summer passage. but it was shipped at Marseilles in October, the true time for shipping delicate wines for this country. with this explanation of the meaning of our terms, I will now pray you, Sir, to send me thro’ M. Cathalan, 150. bottles of the wine of Bellet of the silky quality sent me in 1816. by mr Spreafico, if to be had; and if that was of an accidental recolte, not always to be had, then send it of the dry quality, such as was sent me in 1817.
          I have made a remittance to mr Cathalan to cover this demand, and the sooner the wine can reach him, the better will be the chance, of it’s arriving here before winter. the importance of this proceeds from the prevalence of North West winds on our coast, commencing in December, which frequently drive ships, then approaching the coast, to the West indies, keeping them at sea, and in danger until the winter months are over.   I salute you, Sir with great esteem and respect.
          
            Th: Jefferson
          
        